DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 38-43 are pending and the subject of this FINAL Office Action. 

New Grounds of Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 38-43 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
The metes and bounds of the claim 1 are so unclear and confusing that the Office cannot determine if the instant claims are patentable because it would require the Office to speculate as to the metes and bounds of the instant claims. See MPEP § 2173.06 (“Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”).  Specifically, a skilled artisan, in light of the specification, cannot determine which edge is considered a width direction, and how the cycling is determined.  Claim 1 states 
A staggered three-dimensional printing (3DP) method, wherein a plurality of jet holes at two sides of a print head along a widthwise direction of the print head are closed and opened on a layer-by-layer basis in a layer-by-layer powder spreading and printing process, whereby jet positions of each jet hole on adjacent layers in a printing area are staggered with each other.

First, neither the claims nor the specification clearly define what Applicants consider a “widthwise direction.”  The claims are silent; the drawings never label a width; and the specification never clearly defines it.  In fact, none of the claims, drawings or specification define length, which would be required to define width because width is defined in relation to length (width is the horizontal measurement taken at right angles to the length).  For example, the claims fail to recite any shape of the “print head.”  Furthermore, “width” can have another meaning other than the above meaning, such as “largeness of extent or scope.”  In other words, the width direction is unclear.  Yet, this direction is critical to applying prior art because the jet holes are measured/oriented in relation to a width direction of the print head.  For example, claim 2 labels “front” and “rear” nozzle areas; but these relationships are impossible to determine without first determining the width direction and the length direction.  Claims 5-6 require front and rear areas as percentages of total width; but again, these relationships are impossible to determine without first determining the width direction and the length direction.  Thus, it is not possible to apply prior art without conjecturing as to this critical “widthwise direction” component.
	Applicants argue that “In the field of 3D printing, a print head generally includes a plurality of jet holes arranged in an array, and therefore the jet holes generally form a rectangular shape.”  This fails to clearly define the claimed print head.  Nothing in the claims requires any particular shape.  In other words, the widthwise direction is impossible to determine without explicitly setting a particular shape of the “print head” in the claims.  Thus, this argument is unconvincing.
Second, the metes and bounds are unclear for “jet positions of each jet hole on adjacent layers.”  This seems to indicate the jet holes are located on printed layers, which makes no sense.  Jet holes should be located on/in a print head in a particular configuration, and configured to jet/drop liquids onto a printed layer.  In addition, “adjacent” can mean “not distant : NEARBY”; “immediately preceding or following”; or “having a common endpoint or border.”  Based on these three possible different meaning of “adjacent,” it is not clear how the layers are adjacent.  In other words, it is unclear the configuration of the staggered jet holes or jet positions in relation to the layers of powder.  This is critical to understanding how the jet hole configurations and their use differ from the prior art.  For example, numerous prior art references teach “staggered” jet holes/nozzles (US9421714B2; US 20180354190; US 20170210075; US 20190001557; US 20170021564; US 20190224914; US 20170072644).  However, it is not clear how “jet holes . . . closed and opened on a layer-by-layer basis in a layer-by-layer powder spreading and printing process, whereby jet positions of each jet hole on adjacent layers in a printing area are staggered with each other” differs from this prior art.
In claims 39 and 43, the following “areas” are confusing: “a front closed area, a rear closed area, and an open area between the front closed area and the rear closed area and for performing jet printing.”  Specifically, claims 39 and 43 define these areas in the following confusing manner:
jet holes in the rear closed area are opened on a layer-by-layer basis, and jet holes in the front closed area are closed on a layer-by-layer basis, whereby jet holes at a front end and a rear end of the open area are closed and opened in a staggered manner on a layer-by-layer basis to keep a width of the open area unchanged in printing of all layers.

It is unclear how a “rear closed area” is “opened”; and an “open area are closed.”  These are contradictory clauses.
	In claim 42, “serial number i” is unclear.  The claims fail to define how the number is determined.  It is unclear what the serial number indicates or counts.
	In claim 42, the “certain number of jet holes” is unclear because no number is defined.  This is an arbitrary, subjective number with no referent or definition.  See MPEP § 2173.05(b). 
	In claim 42, “M closed patterns” is undefined, therefore unclear.  It is not clear what the closed patterns are because this phrase is never defined.
	In claim 42, “walking trajectory” is undefined, therefore unclear.  It is not clear what the walking trajectory is because this phrase is never defined.
	Claim 42 includes the phrase “that is, in case of false [or true],” which is exemplary language.  See MPEP § 2173.05(d).
In sum, the critical nozzle configuration and use thereof are so unclear that the Office cannot properly apply prior art and determine whether prior art is disguised from the instant claims without conjecturing as to the metes and bounds of the current claimed nozzle configuration and use thereof.

Prior Art
The following prior art teaches staggered nozzles for jetted binder 3D printing: US9421714B2; US 20180354190; US 20170210075; US 20190001557; US 20170021564; US 20190224914; US 20170072644.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743